MEMORANDUM OPINION

No. 04-07-00569-CV

IN RE STUMBERG MANAGEMENT GROUP, L.L.C. 
Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Sandee Bryan Marion, Justice

Delivered and filed:	August 29, 2007

PETITION FOR WRIT OF MANDAMUS DENIED

	On August 15, 2007, relator filed a petition for writ of mandamus.  This court has determined
that relator is not entitled to the relief sought.  Therefore, the petition is DENIED.  Tex. R. App. P.
52.8(a).
	Relator shall pay all costs incurred in this proceeding.
							PER CURIAM
1.   This proceeding arises out of Cause No. 2007-CI-08699, styled In re Stumberg Management Group, L.L.C.,
filed in the 73rd Judicial District Court, Bexar County, Texas.